DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application number 16/677,602 FOLDABLE URINATION DEVICE, filed 11/07/2019. Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, short tabs, four edges, curved edge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21,29,32,33” has been used to designate both spread apart sections and surface actions.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10,11,12,18.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3, 579, 653 to Kuhn in view of US PG 2019/0358108 A1 to Cocks et al and US 6,327, 716 B1 to Kaus.   As to claims 1, 15, 19,  Kuhn discloses a body (see figure 3 below) having a central fold line 2’, left and right fold lines 9 and a left side fold line 10f; a left long tab 12, 12’,5f connected to a left side of the body along the left side fold line; wherein the left fold line and the left side fold lines are disposed on the left side of the body, and the right fold line, wherein the central fold line is disposed between the left and right fold lines (see figure below); wherein when the foldable urination device is folded along the curved and side fold lines, the foldable urination device forms a curved passageway (see figure 1and 5) having an entrance 6, wherein a user of the urination device is able to hold the urination device directing a urine stream away from the user.  However, Kuhn does not disclose the left and right fold lines as curved nor discloses an exit from the device or a specific curvature.  Thus, in an analogous prior art reference from the same field of endeavor as the claimed invention, Cocks et al teach a left and right curved fold line 80, 81 (see figure 12).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include fold lines that have a curved shape because Applicant has not disclosed that a curved shaped fold line provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Kuhn, and applicant’s invention, to perform equally well with either the straight taught by Kuhn or the claimed curved shape because both lines  would perform the same As to claim 2, Kuhn shows in figure 3, a right fold line disposed on a right side of the body and a right long tab connected to the right side of the body along the right fold line.  As to claim 3, Kuhn shows in figures 1-3, the body is adapted to be folded in at least half of its original size using one or more folding lines as guides.  As to claim 4, Kuhn shows in figures 1-3, the urination device comprises a flat sheet and the fold lines 1 are scored lines 2.  As to claims 5-6, Kuhn disclose a top, bottom, left and right perimeter edges (see figures 1-2), wherein the top perimeter edge is an arcuate edge (see perimeter proximate reference numeral 6 in figure 1) and the bottom perimeter edge comprises short tabs 5f, 12, 12’ (see figure 3) attached to the bottom perimeter edge.  As to claim 7, in a folded state, Kuhn discloses the device comprises four edges (see figures 1-2) and having at least As to claim 8, Kuhn discloses all of the limitations of the invention except for in a folded state, the entrance is larger than the exit.  Thus, in an analogous art in the same field of endeavor, Kaus shows the entrance 4 larger than the exit 3 in a folded state (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kuhn in view of Cocks et al and Kaus such that the entrance dimensions accommodate a variety of different sized users and prevents slippage. As to claim 9, Kuhn discloses a minor tab 3f connected to the left long tab 5f, 12’ (see figure 3).  As to claim 10, in a folded state, Kuhn discloses the left long tab is adhered to the right side of the body (see figure 1-2).  As to claims 11, 18, 20 Kuhn discloses a handle 11 attached (indirectly) to one of the long tabs and the long tabs being folded along a side fold line (see figures 1-3).  As to claims 12, 16, Kuhn discloses the left and right long tabs are attached to each other by their surfaces (see figures 1-2).  As to claim 13, Kuhn disclose a short tab 3f is adhered to the body (see figure 3).  As to claims 14, 17, Kuhn discloses all of the limitations of the invention except for the left and right curved fold lines and the left and right side fold lines are symmetrically disposed on either side of the central fold line.  Thus, in an analogous prior art reference from the same field of endeavor as the claimed invention, Cocks et al teach a left and right curved fold line (see figure 3) symmetrically disposed on either side of a central line 33.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include fold lines that have a curved shape because Applicant has not disclosed .

KUHN:

    PNG
    media_image1.png
    464
    489
    media_image1.png
    Greyscale




COCKS ET AL:

    PNG
    media_image2.png
    515
    457
    media_image2.png
    Greyscale


KAUS:


    PNG
    media_image3.png
    523
    535
    media_image3.png
    Greyscale



Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US PG 2019/0308766 A1 Patent to Tart is directed to the state of the art as a teaching of a foldable device reinforced with a liner having a central line and curved fold lines.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
	/LORI L BAKER/           Primary Examiner, Art Unit 3754                                                                                                                                                                                             







































Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents